Citation Nr: 1128333	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation based on loss of use.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 22 to June 14, 1962.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim to reopen claims for service connection for bilateral pes planus and entitlement to service connection for erectile dysfunction and special monthly compensation for loss of use.  The Veteran disagreed and perfected an appeal.

The issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The November 1962 rating decision that denied entitlement to service connection for bilateral pes planus was not appealed.

2.  Evidence received since the November 1962 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.



CONCLUSIONS OF LAW

1.  The November 1962 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the November 1962 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's March 2009 claim seeks to reopen previously denied claims for entitlement to service connection for bilateral pes planus.  Essentially, the Veteran's pre-service physical revealed he had bilateral pes planus.  His 1962 claim for service connection that his pre-existing condition had been aggravated beyond normal progression during his nearly five month enlistment was denied and the Veteran did not appeal.  He contends that he has submitted new and material evidence sufficient to reopen his claim and he continues to seek service connection.  The Board will first address preliminary matters and then render a decision on the appeal.

It appears that the RO denied the Veteran's claim to reopen on its merits rather than separately decide the predicate matter of whether new and material evidence has been received which is sufficient to reopen the claim. The question of whether new and material evidence has been received, however, is one that must be addressed by the Board notwithstanding a decision favorable to the appellant that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. The proper issue on appeal, therefore, is whether new and material evidence has been received which is sufficient to reopen the previously-denied service connection claim for bilateral pes planus.

The Board concludes that the Veteran has not been prejudiced by the RO's adjudicating the claim on its merits because in so doing, the RO accorded this claim more consideration than was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  As will be discussed in greater detail below, the Veteran has been amply apprised of what was required to establish his claim of entitlement to service connection, as well as the requirement that new and material evidence be submitted.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed statutory notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  In this case, the Veteran was informed of what evidence was needed to establish new and material evidence in a May 2009 letter.  The notice informed the veteran of the meaning of the terms "new" and "material," and was informed of the basis for the prior denial for service connection.  The Board observes that the RO essentially used language that substantially follows the regulatory language of 38 C.F.R. § 3.156, set forth below.  In any case, as is discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the veteran.

The May 2009 letter also informed the Veteran that in order to substantiate a claim for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  The Veteran was further informed of how VA determines a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Finally, the Veteran was notified in that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records, and that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  VBA has obtained the Veteran's service treatment records, private medical records identified by the Veteran and all VA medical records pertaining to the Veteran's claim.  In addition, the Veteran received a medical examination pertaining to his claim to reopen in May 2009.  

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran chose in writing in his February 2010 VA Form-9 substantive appeal not to present evidence at a hearing before a Veterans Law Judge.   

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As indicated above, the Veteran seeks to reopen his claim for service connection for bilateral pes planus.  First, the Board observes that the Veteran was initially denied service connection for bilateral pes planus in a November 1962 rating decision.  He did not appeal that decision.  Under applicable regulations that have been in effect since the Veteran's 1962 claim, a veteran has to appeal a rating decision by filing a notice of disagreement within one year from the date that the RO mailed the rating decision to the veteran, otherwise the decision becomes final.  See 38 C.F.R. § 20.302(a) (2010).  In this case the Veteran did not file any notice of disagreement to the November 1962 rating decision.  Therefore, the Board finds that the November 1962 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  The Board will briefly address the state of evidence at the time of the November 1962 decision, the rationale of the November 1962 decision and summarize the evidence submitted since the November 1962 decision.

The evidence of record at the time of the November 1962 rating decision included the Veteran's induction physical and service treatment records.  The induction physical noted the Veteran had pes planus upon entry into service.  The service treatment records showed that during the short enlistment period, the Veteran had complained of pain in his feet and was treated with arch supports.  The November 1962 rating decision noted the record evidence and the claim was denied.  No rationale was stated.

Since the November 1962 rating decision, the Veteran has submitted evidence of a current pes planus disability and evidence that his condition was aggravated during active duty.  The Veteran was examined in May 2009 by a VA examiner who diagnosed the Veteran with right foot degenerative joint disease and left foot pes cavus.  The examiner rendered an opinion that "it is my opinion that the Veteran's bilateral foot condition is related to treatment in service due to temporary aggravation of the condition due to increased activity associated with service, marching and carrying weight."  Thus, there is new evidence of aggravation during service.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence of aggravation during service will be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For those reasons, the Board reopens the claim of entitlement to service connection for a bilateral foot disorder.  The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought. See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral pes planus disorder is reopened; to this extent only, the appeal is allowed.


REMAND

Reasons for remand

Pes Planus  and related bilateral foot disorder

The Veteran's claim and the evidence of record raise several complicating factors that have not been adequately developed.  Although the RO provided a May 2009 medical examination, the examination report does not address several issues that must be determined before a claim for service connection can be decided.  In this vein the Board notes that the Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).

As noted above, the May 2009 VA examiner opined that the Veteran's pre-existing bilateral foot condition was "temporarily aggravated" during service.  This finding of "temporary aggravation" confuses the legal issue raised by the claim.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

The first thing an examiner must do is determine what precisely the Veteran's bilateral foot condition was prior to service and then determine what occurred during the Veteran's short active duty service.  The Board observes that an April 1962 service treatment record entry notes that the Veteran had hammertoes of both fourth toes and that he was treated with arch supports.  The May 2009 examination report also indicates the Veteran manifested hammertoes.  The medical question that obviously arises is whether the medical evidence is that the current condition is related to the condition observed during service.  Further complicating the issue is that the Veteran's induction physical did not indicate he had a hammertoe condition.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

A medical opinion is required to determine whether the Veteran's hammertoe condition observed during service pre-existed the Veteran's entrance into service.  If that opinion comprises "clear and convincing evidence" that the hammertoe condition did pre-exist service, then the examiner must determine whether the condition was aggravated during service.

Another complicating aspect of the Veteran's claim that must be determined is whether the current degenerative joint disease of the right foot and pes clavus of the left foot is in any way related to the Veteran's active duty service.  The induction physical noted a foot condition, but it is unclear whether that condition manifested during his active duty service. Only a medical opinion can provide evidence that will resolve the issues at hand.  For those reasons, the Board remands the bilateral foot claim.

Erectile dysfunction

The Veteran was seen in May 2009 by a VA physician for his erectile dysfunction claim.  The examiner provided an opinion that indicates the Veteran has several risk factors for erectile dysfunction that are not related to his service: age, obesity, hypertension and low testosterone levels.  Chronic pain is also listed as a risk factor, but it is undisclosed whether the pain is related to the Veteran's feet.  The Veteran has claimed that his erectile dysfunction was caused by medication prescribed to treat his service-connected dysthymia disorder.  In this regard, the Board finds that the examiner's opinion is somewhat confused.

The examiner stated on the one hand that he would have to resort to mere speculation to determine if dysthymia "otherwise influenced report of ED [erectile dysfunction] 15 years ago but is only one of several issues @ this time."  On the other hand, the examiner wrote that if the Veteran's medication was "not prescribed until 2003 it would not likely be cause of ED for prior 10 years."  The issue to be clarified is whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by medication prescribed to treat his service-connected dysthymia disorder.  As the examiner's confusing opinion now stands, that issue is not clearly addressed.

Finally, the Board notes that the issue of special monthly compensation for loss of use is inherently intertwined with the issue of entitlement to service connection for erectile dysfunction and as such is the case, it will be referred back to VBA.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

1.  VBA shall ensure that the Veteran's VA claims folder is updated with the latest VA treatment records pertaining to his service-connected dysthymia disorder and for his claimed bilateral foot disorders and erectile dysfunction disorders. 

VBA shall also send a written request to the Veteran that he identify any healthcare providers other than VA providers who have treated his mental health disability, foot or erectile dysfunction disorders, and request that he provide authorization for VA to obtain such records.  Any response from the Veteran shall be included in the Veteran's VA claims folder.

2.  After completion of the foregoing, VBA shall provide the Veteran's VA claims folder to an appropriate VA physician who shall review the Veteran's VA claims folder.  The examiner shall provide a description and, if practicable, diagnosis of the Veteran's bilateral foot condition at the time of his induction.  The examiner shall also provide a description and, if practicable, diagnosis of the Veteran's bilateral food condition during the time of his active duty service.  

If the examiner determines that the Veteran's foot condition manifested during service is the same as the condition identified at the time of his induction into active duty service, the examiner shall provide an opinion whether the pre-existing condition was aggravated during service beyond its natural progression.  If the examiner provides an opinion that the pre-existing condition was not aggravated during active duty service beyond its natural progression, the examiner shall provide a rationale specifically describing what factors underlie the opinion.

The examiner shall examine the Veteran and provide a description of the nature and extent of any foot disorder currently manifested by the Veteran.  If practicable, the examiner shall provide a diagnosis of all foot disorders currently manifested by the Veteran.  

If the examiner determines that any foot condition manifested by the Veteran during service is not the same as the condition identified at the time of his induction into active duty service, then the examiner shall provide an opinion whether it is at least as likely as not that any foot disorder currently manifested by the Veteran was caused or incurred during his active duty service.

The examiner's written report shall be associated with the Veteran's VA claims folder. 

3.  VBA shall provide the Veteran's VA claims folder to the examiner who provided the May 2009 VA examination regarding the Veteran's claimed erectile dysfunction or to an appropriate VA physician.  The examiner shall review the Veteran's VA claims folder and shall provide an opinion whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by medication prescribed to treat his service-connected dysthymia disorder.  

If the examiner determines that physical examination of the Veteran is required in order to provide the requested opinion, then such an examination shall be arranged.

The examiner's written narrative opinion shall be associated with the Veteran's VA claims folder.

4.  Following completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for entitlement to service connection for bilateral foot disorders and erectile dysfunction secondary to medication provided for service-connected dysthymia disorder and for entitlement to special monthly compensation for loss of use.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


